ACCEPTED
                                                                                      03-14-00702-CR
                                                                                              4363417
                                                                             THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 3/4/2015 10:13:02 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                 IN THE THIRD COURT OF APPEALS
                        AT AUSTIN, TEXAS
                                                                 FILED IN
                                                          3rd COURT OF APPEALS
ANTONIOUS DEMOND BRINSON, §                                   AUSTIN, TEXAS
     Appellant       §                                    3/4/2015 10:13:02 AM
                          §                    CAUSE NO. 03-14-00702-CR
                                                            JEFFREY D. KYLE
V.                        §                    TRIAL COURT NO.Clerk72,150
                          §
THE STATE OF TEXAS,       §
     Appellee        §

    MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF

 TO THE HONORABLE JUSTICES OF SAID COURT:

       NOW COMES ANTONIOUS DEMOND BRINSON, Appellant in

 the above styled and numbered cause, by and through Counsel, and moves

 this Court to grant an extension of time to file appellant’s brief, pursuant to

 Rule 38.6(d) of the Texas Rules of Appellate Procedure, and for good

 cause shows the following:

       1. This case is on appeal from the 264 th District Court in Bell County,

 Texas.

       2.    The case below is styled The State of Texas v. Antonious

 Demond Brinson and numbered 72,150.

       3. Appellant was convicted of assault/family violence with previous

 conviction and assessed a sentence of thirteen (13) years incarceration in the

 Texas Department of Criminal Justice’s Institutional Division on October

 28, 2014.

                                        1
        4.     Notice of appeal was given on October 29, 2014.

        5.       The Clerk’s record was filed December 16, 2014. The

             Reporter’s record was filed on February 4, 2015.

        6. The Appellant’s brief is presently due on March 6, 2015.

        7.    Appellant’s counsel requests an extension of time to file

appellant’s brief of 30 days from the present due date or until March 6,

2015.

        8. No previous requests for extension to file the brief have been filed

in this cause.

        9. Defendant is currently incarcerated.

        Appellant’s counsel relies on the following facts as good cause for the

requested extension: The undersigned has had a significant amount of title

work in his oil and gas practice above the ordinary volume expected for this

time of year and has had appellate deadlines in the Court of Appeals for the

Second District in the past forty-five days as well, all of which preceded the

filing deadline herein including: filing appellant’s briefs in State v. Castro,

No. 02-14-00506-CR due January 31, 2015; and State v. Thornburg, No.

02-14-00453 due February 23, 2015, (the latter requiring review of a

voluminous 14-volume record) .The undersigned, therefore, would request




                                       2
an additional 30 days to review the record and to perform the necessary legal

research for preparation of the brief herein.

      WHEREFORE, Counsel prays that this Court grant this motion to

extend time to file appellant’s brief, and for such other and further relief as

the Court may deem appropriate.

                                        Respectfully submitted,

                                        COPELAND LAW FIRM
                                        P.O. Box 399
                                        Cedar Park, TX 78613
                                        Tel: 512-897-8126
                                        Fax: 512-215-8114
                                        Email: tcopeland14@yahoo.com

                                        By:     /s/ Tim Copeland
                                                    Tim Copeland
                                                    State Bar No. 04801500
                                                    Attorney for Appellant

               CERTIFICATE OF SERVICE,
        COMPLIANCE WITH RULE 9 and of CONFERENCE

      This is to certify that on March 4, 2015, a true and correct copy of the
above and foregoing document was served on Henry L. Garza, District
Attorney, Attention: Bob Odom, Assistant District Attorney, Appellate
Section, P.O. Box 540, Belton, Texas 76513-0909 in accordance with the
Texas Rules of Appellate Procedure, and that this motion is in compliance
with Rule 9 of the Texas Rules of Appellate Procedure and that portion
which must be included under Rule 9.4(i)(1) contains 529 words, and that
the undersigned conferenced with opposing counsel on March 4, 2015, who
had no objection to the granting of this motion.

                                        /s/     Tim Copeland
                                                Tim Copeland



                                       3